Exhibit 10.15

EXECUTION COPY

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (together with all exhibits and schedules hereto, as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of January 30, 2012, is made by PULITZER INC., a Delaware
corporation (together with its successors and assigns, the “Company”), ST. LOUIS
POST-DISPATCH LLC, a Delaware limited liability company (together with its
successors and assigns, the “Borrower”), and each Subsidiary of the Company on
the signature pages hereto (each a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”) (the Company, the Borrower and the Subsidiary Pledgors,
together with any other entity subsequently added as a pledgor hereunder
pursuant to Section 7.12 hereof, each, a “Pledgor” and collectively, the
“Pledgors”), in favor of the Collateral Agent on behalf and for the benefit of
the Secured Parties (as such terms are defined below).

RECITALS

A. Reference is made to that certain Note Agreement, dated as of January 30,
2012 (as the same from time to time hereafter may be amended, restated,
supplemented or otherwise modified, the “Note Agreement”), by and among the
Borrower and the Purchasers named therein, pursuant to which, subject to the
terms and conditions set forth therein, the Borrower issued the Notes (as
defined below) to such Purchasers.

B. Reference is also made to that certain Guaranty Agreement, dated as of
January 30, 2012 (as the same from time to time hereafter may be amended,
restated, supplemented or otherwise modified, the “Guaranty Agreement”), made by
the Company in favor of the Purchasers, pursuant to which, subject to the terms
and conditions set forth therein, the Company has guaranteed the full, complete
and final payment and performance of the “Guaranteed Obligations” (as defined in
the Guaranty Agreement).

C. Reference is also made to that certain Subsidiary Guaranty Agreement, dated
as of January 30, 2012 (as the same from time to time hereafter may be amended,
restated, supplemented or otherwise modified, the “Subsidiary Guaranty
Agreement”) made by each Subsidiary Pledgor, and each additional Person that
hereinafter executes a joinder thereto, in favor of the Purchasers, pursuant to
which such Persons have, among other things, agreed to guarantee the full,
complete and final payment and performance of the “Guaranteed Obligations” (as
defined in the Subsidiary Guaranty Agreement).

D. The Pledgors are the record and beneficial owners of the equity interests
shown on Exhibit A attached hereto to be owned by such Pledgor (the “Pledged
Equity”), which exhibit is incorporated herein by this reference and may be
amended or supplemented pursuant to the terms of this Pledge Agreement.

E. On December 12, 2011, Lee and certain of its Subsidiaries including the
Company (collectively, the “Debtors”) filed voluntary petitions for relief under
Chapter 11 of Title 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and continued in the
possession of their property and in



--------------------------------------------------------------------------------

the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

F. On January 23, 2012, the Bankruptcy Court entered an order confirming the
Second Amended Joint Prepackaged Plan of Reorganization for the Debtors, dated
January 19, 2012 (as in effect on the date of confirmation thereof pursuant to
the Confirmation Order of the Bankruptcy Court and as it thereafter may be
amended in accordance with the Pulitzer Support Agreement, the “Plan of
Reorganization”).

G. In connection with the implementation of the Plan of Reorganization, the
Purchasers are willing to enter into the Note Agreement and otherwise make,
extend and maintain certain financial accommodations to the Borrower and the
Company as provided in the Note Agreement, the Notes (as defined below) and the
Guaranty Agreement, but only upon the condition, among others, that the
Pledgors, which own the Pledged Equity, shall have executed this Agreement, and
delivered this Agreement and the Pledged Collateral (as defined below) to the
Collateral Agent (defined below), on behalf and for the benefit of the Secured
Parties (defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, each Pledgor hereby represents,
warrants, covenants and agrees as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized terms not defined herein shall have the meanings
given to them in the Note Agreement. The following capitalized terms shall have
the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):

“Act” has the meaning set forth in Section 6.2(c), below.

“Agreement” has the meaning specified for such term in the introductory
paragraph hereto.

“Additional Pledgor” has the meaning set forth in Section 7.12, below.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq., as now and hereafter in effect, any successors to such
statute and any other applicable bankruptcy, insolvency or other similar law of
any jurisdiction including, without limitation, any law of any jurisdiction
relating to the reorganization, readjustment, liquidation, dissolution, release
or other relief of debtors, or providing for the appointment of a receiver,
trustee, custodian or conservator or other similar official for all or any
substantial part

 

2



--------------------------------------------------------------------------------

of such debtor’s assets, or for the making of an assignment for the benefit of
creditors of a debtor.

“Borrower” has the meaning specified for such term in the introductory paragraph
hereto.

“Charter Documents” means, collectively, the certificate or articles of
incorporation, organization or formation (including any certificates of
designation), the bylaws, the operating agreement, the partnership agreement
and/or any other similar constituent documents, as applicable, of the Pledged
Entities.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement,
dated as of January 30, 2012, duly executed by the Collateral Agent and the
Purchasers.

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A. in its
capacity as collateral agent for the Secured Parties, together with its
successors and assigns in such capacity.

“Collateral Documents” has the meaning specified for such term in the Note
Agreement.

“Company” has the meaning specified for such term in the introductory paragraph
hereto.

“Credit Parties” means the Company, the Borrower and each Subsidiary Guarantor.

“Event of Default” has the meaning set forth in Section 6.1, below.

“Guaranty Agreement” has the meaning specified for such term in the Recitals
hereto.

“Indemnified Persons” has the meaning set forth in Section 6.5, below.

“Lien” has the meaning specified for such term in the Note Agreement.

“Note Agreement” has the meaning specified for such term in the Recitals hereto.

“Note Documents” means the Note Agreement and Guaranty Agreement.

“Notes” shall have the meaning specified in the Note Agreement.

“Pledged Collateral” has the meaning set forth in Section 2.1, below.

“Pledged Entities” means each of (a) the Borrower and (b) each other entity
identified from time to time as a “Pledged Entity” on Exhibit A hereto.

“Pledged Equity” has the meaning specified for such term in the Recitals hereto.

“Pledgors” has the meaning specified for such term in the introductory paragraph
hereto.

 

3



--------------------------------------------------------------------------------

“Required Holders” has the meaning specified for such term in the Note
Agreement.

“Secured Obligations” means (a) all obligations of the Borrower for the payment
of the principal amount of the Notes, accrued interest thereon,
Yield-Maintenance Amount, non-usage fees and all other fees and amounts due to
the holders of Notes pursuant to the terms of the Note Agreement and the other
Transaction Documents, (b) the “Guaranteed Obligations” as such term is defined
in the Guaranty Agreement, (c) the “Guaranteed Obligations” as such term is
defined in the Subsidiary Guaranty Agreement and (d) any and all other debts,
liabilities and reimbursement obligations, indemnity obligations and other
obligations for monetary amounts, fees, expenses, costs or other sums (including
reasonable attorneys’ fees and costs) chargeable to any Credit Party under or
pursuant to any of the Transaction Documents.

“Secured Parties” means the holders from time to time of the Notes.

“Security Agreement” means that certain Security Agreement dated the date hereof
entered into by the Company, the Borrower and each of the other Grantors (as
defined therein) from time to time party thereto in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Subsidiary Guarantors” has the meaning specified for such term in the Note
Agreement.

“Subsidiary Pledgors” has the meaning specified for such term in the
introductory paragraph hereto.

“Subsidiary Guaranty Agreement” has the meaning specified for such term in the
Recitals hereto.

“TNI Agreement” means that certain Amended and Restated Partnership Agreement,
dated as of November 30, 2009, by and among Star Publishing Company and Citizen
Publishing Company.

“TNI Partners” means TNI Partners, a general partnership formed under the laws
of the State of Arizona pursuant to the terms of the TNI Agreement.

“Transaction Documents” has the meaning specified for such term in the Note
Agreement.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Collateral Agent’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection of priority and for purposes of
definitions related to such provisions.

 

4



--------------------------------------------------------------------------------

1.2 UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.

1.3 Interpretive Provisions. The definitions in this Article 1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles and Sections shall be deemed references to Articles and
Sections of this Agreement unless the context shall otherwise require.

ARTICLE II

PLEDGE

2.1 Grant Of Security Interest. As security for the full, prompt and complete
payment when due (whether at stated maturity, by demand, acceleration or
otherwise) of the Secured Obligations, each Pledgor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Collateral Agent, and hereby grants to the Collateral Agent, on behalf and for
the benefit of the Secured Parties, a continuing security interest in, and
delivers to the Collateral Agent all right, title and interest of such Pledgor,
in and to all of the following, whether now or hereafter existing or acquired
(collectively, the “Pledged Collateral”):

(a) All right, title and interest of such Pledgor, whether now existing or
hereafter arising or acquired, in, to and under the Charter Documents and the
Pledged Equity and the certificates, if any, representing such Pledged Equity,
and all dividends, cash, instruments, and other property or proceeds from time
to time received, receivable, or otherwise distributed in respect of or in
exchange for any or all of such Pledged Equity, including, without limitation:

(i) All voting trust certificates held by such Pledgor evidencing its beneficial
interest in any Pledged Equity subject to any voting trust;

(ii) All additional shares of capital stock, membership interests, partnership
interests or other equity interests, as the case may be, of the Pledged
Entities, and voting trust certificates from time to time acquired by such
Pledgor in any manner (which additional interests shall be deemed to be part of
the Pledged Equity), and the certificates representing such shares of capital
stock, membership interests, partnership interests or other equity interests,
and all dividends, cash, instruments, and other property or proceeds from time
to time received, receivable, or otherwise distributed in respect of or in
exchange for any or all of such shares of capital stock, membership interests,
partnership interests or other equity interests; and

(iii) In the case of a limited liability company or limited partnership, (a) all
payments or distributions, whether in cash, property or otherwise, at any time
owing or payable to such Pledgor on account of its interest as a member or
partner, as the case may be, in any of the Pledged Entities or in the nature of
a management, investment banking or other fee

 

5



--------------------------------------------------------------------------------

paid or payable by any of the Pledged Entities to such Pledgor, (b) all of such
Pledgor’s rights and interests under each of the partnership agreements or
operating agreements, as applicable, including all voting and management rights
and all rights to grant or withhold consents or approvals, (c) all rights of
access and inspection to and use of all books and records, including computer
software and computer software programs, of each of the Pledged Entities,
(d) all other rights, interests, property or claims to which such Pledgor may be
entitled in its capacity as a partner or the sole member of any Pledged Entity
of such Pledgor, and (e) all proceeds, income from, increases in and products of
any of the foregoing; and

(b) The rents, issues, profits, returns, income, allocations, distributions and
proceeds of and from any and all of the foregoing;

provided, however, that, notwithstanding the foregoing, the Pledged Collateral
shall not include any Excluded TNI Assets.

Each of the Pledgors hereby instructs the applicable Pledged Entities to
register the pledge of the Pledged Collateral under this Section 2.1 pursuant to
the UCC.

2.2 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Pledged Collateral and shall:

(a) remain in full force and effect until the full and complete and final
payment and performance of all of the Secured Obligations;

(b) be binding upon each Pledgor and its successors, transferees and assigns;
and

(c) inure, together with the rights and remedies of the Collateral Agent and the
Secured Parties hereunder, to the benefit of the Collateral Agent and the
Secured Parties.

2.3 Termination of Security Interest. Upon the complete, full and final payment
and performance of the Secured Obligations, the security interest granted in
Section 2.1 shall terminate and all rights to the Pledged Collateral shall
revert to the Pledgors. Upon any such termination, the Collateral Agent then
shall, at each Pledgor’s sole expense, deliver to such Pledgor, without any
representations, warranties or recourse of any kind whatsoever, any and all
certificates and instruments representing or evidencing such Pledgor’s interest
in the applicable Pledged Entity that had been previously delivered by such
Pledgor to the Collateral Agent, together with all other Pledged Collateral held
by the Collateral Agent hereunder, and execute and deliver to each Pledgor, at
such Pledgor’s sole expense, such documents and take such other actions as such
Pledgor shall reasonably request to evidence such termination.

2.4 No Assumption. This Agreement is executed and delivered to the Collateral
Agent, for the benefit of itself and the Secured Parties, for collateral
security purposes only. Notwithstanding anything herein to the contrary:

(a) each Pledgor shall remain liable under the contracts and agreements included
in the Pledged Collateral to the extent set forth therein, and shall perform all
of its

 

6



--------------------------------------------------------------------------------

duties and obligations under such contracts and agreements to the same extent as
if this Agreement had not been executed;

(b) the exercise by the Collateral Agent or any Secured Party of any of its
rights hereunder shall not release any Pledgor from any of its duties or
obligations under any such contracts or agreements included in the Pledged
Collateral; and

(c) the Collateral Agent and the Secured Parties shall not have any obligation
or liability under any such contracts or agreements included in the Pledged
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and the Collateral Agent and the Secured Parties
shall not hereunder or otherwise (i) assume any obligation or liability under or
in connection with the Charter Documents or the certificates representing the
Pledged Equity to any Person, and any such assumption is hereby expressly
disclaimed, or (ii) be deemed to have or be vested with the duties,
responsibilities or powers of the management of any of the Pledged Entities.

2.5 Consent to Pledge; Waiver of Certain Partnership Agreement and Operating
Agreement Provisions. Each Pledgor irrevocably (i) consents to (a) the pledge of
all limited liability company interests of each Pledged Entity that is a limited
liability company and all partnership interests of each Pledged Entity that is a
partnership or limited partnership which are being pledged hereunder by such
Pledgor and each of the other Pledgors that is a member or partner of such
Pledged Entity and the pledge of all rights in respect thereof (including all
economic, voting and membership rights) and (b) the Collateral Agent and/or any
of its transferees becoming full voting members of any limited liability company
or partner in any partnership or limited partnership in which such Pledgor has
an interest upon any foreclosure or exercise of remedies by the Collateral Agent
in respect of such pledged interests and rights without any further action or
consent by such Pledgor and the Collateral Agent or such transferee shall
succeed to all of such Pledgor’s rights and interests under the relevant Charter
Documents of such limited liability company, partnership or limited partnership,
and (ii) waives any and all provisions of the partnership agreements and
operating agreements of each Pledged Entity (as applicable) that (a) prohibit,
restrict, condition or otherwise affect the grant hereunder of any Lien on any
of the Pledged Collateral or any enforcement action which may be taken in
respect of any such Lien or the transfer of the Pledged Collateral by the
Collateral Agent or any of its transferees, (b) would operate to limit or
restrict the ability of the Collateral Agent or any of its transferees from
becoming a full voting member of the partnership or limited liability company,
as the case may be, or (c) otherwise conflict with the terms of this Agreement.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Representations, Warranties And Covenants. Each Pledgor hereby represents
and warrants to the Collateral Agent, for its benefit and for the benefit of the
Secured Parties, (i) as of the date such Pledgor becomes a party hereto and
(ii) as of the date of each pledge and delivery hereunder by such Pledgor to the
Collateral Agent of any Pledged Collateral, that:

 

7



--------------------------------------------------------------------------------

(a) Organization. Such Pledgor is duly formed and validly existing under the
laws of the state of its organization and has all requisite organizational power
and authority to enter into and perform its obligations under this Agreement.

(b) Due Authorization; Non-Contravention. The execution, delivery and
performance by such Pledgor of this Agreement and each of the other Transaction
Documents to which such Pledgor is a party have been duly authorized by all
requisite action. Such Transaction Documents do not contravene such Pledgor’s
organizational documents and do not conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien upon any of the
properties or assets of such Pledgor pursuant to its organizational documents,
any award of any arbitrator or any agreement (including any agreement with
equityholders of Pledgor), instrument, order, judgment, decree, statute, law,
rule or regulation to which Pledgor is subject.

(c) Binding Obligations. This Agreement constitutes, and each other Transaction
Document executed by such Pledgor will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of such Pledgor,
enforceable against such Pledgor in accordance with their respective terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

(d) Filing. No presently effective UCC financing statement covering any of the
Pledged Collateral is on file in any public office, except for UCC financing
statements in favor of the Collateral Agent.

(e) Ownership; No Liens. Such Pledgor is the legal and beneficial owner of, and
has good and merchantable title to (and has full right and authority to pledge
and assign), all Pledged Collateral pledged by such Pledgor hereunder, free and
clear of all Liens, except the Lien granted herein to the Collateral Agent. None
of the Pledged Collateral has been transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such transfer may be subject.

(f) Charter Documents. Such Pledgor has furnished to the Collateral Agent a true
and correct copy of the Charter Documents and all amendments thereto, which
Charter Documents have not been further amended or modified and remain in full
force and effect.

(g) Equity Interests. The class, certificate numbers, number of shares,
membership interests or other equity interests, and percentage ownership of the
Pledged Equity are set forth on Exhibit A. In the event any Pledgor shall
acquire any additional securities or equity interests of any Pledged Entity, or
any securities or equity interests exchangeable for, or convertible into,
securities or equity interests of any class of any Pledged Entity, by purchase,
stock dividend, stock split or otherwise, then such securities or equity
interests shall be subject to the pledge, collateral assignment and security
interest granted to the Collateral Agent under this Agreement and such Pledgor
shall forthwith deliver to the Collateral Agent any certificates therefor,
accompanied by stock powers or other appropriate instruments of assignment duly
executed by such Pledgor in blank. In addition, if any Pledgor shall acquire any
additional

 

8



--------------------------------------------------------------------------------

securities or equity interests of any newly-created or acquired Subsidiary or
any other corporation, partnership, limited liability company or other entity,
or any securities exchangeable for, or convertible into, securities or equity
interests of any class of any such Subsidiary or other entity, by purchase,
stock dividend, stock split or otherwise, in each case other than Excluded TNI
Assets, then such securities or equity interests shall be subject to the pledge,
collateral assignment and security interest granted to the Collateral Agent
under this Agreement and such Pledgor shall forthwith deliver to the Collateral
Agent any certificates therefor, accompanied by stock powers or other
appropriate instruments of assignment duly executed by such Pledgor in blank.
Each Pledgor agrees that the Collateral Agent may from time to time attach as
Exhibit A hereto an updated list of the securities or equity interests at the
time pledged with the Collateral Agent hereunder.

(h) Certificate. No interest of such Pledgor in the applicable Pledged Entities
is represented by a certificate or other similar instrument, except such
certificates or instruments (together with all necessary instruments of transfer
or assignment, duly executed in blank) as have been delivered to the Collateral
Agent and are held in its possession (and such Pledgor covenants and agrees that
any such certificates or instruments hereafter received by such Pledgor with
respect to any of the Pledged Collateral (together with all necessary
instruments of transfer or assignment, duly executed in blank) will be promptly
delivered to the Collateral Agent).

(i) Compliance With Securities Laws. The offering and sale of all the Pledged
Equity has been conducted, in all material respects, in compliance with all
applicable state and federal securities laws and regulations and, without
limiting the generality of the foregoing, no offering document furnished to any
Person in connection therewith contained any misstatement of a material fact or
omitted to state any fact necessary to make such document not materially
misleading.

(j) Information. All information with respect to the Pledged Collateral set
forth in any schedule, certificate or other writing at any time furnished by
such Pledgor to the Collateral Agent or any Secured Party, and all other written
information ay any time furnished by such Pledgor to the Collateral Agent or any
Secured Party, is and shall be true and correct in all material respects as of
the date furnished.

(k) Records. The address of the location of the records of such Pledgor
concerning the Pledged Collateral and the address of such Pledgor’s principal
place of business and chief executive office (or residence, if Pledgor is an
individual) is set forth in Schedule I to this Agreement.

(l) Authorization; Approval. No authorization, approval, or other action by, and
no notice to or filing with, any governmental authority, or any other Person is
required either:

(i) for the pledge by such Pledgor of any Pledged Collateral pursuant to this
Agreement or for the execution, delivery, and performance of this Agreement by
such Pledgor; or

 

9



--------------------------------------------------------------------------------

(ii) for the exercise by the Collateral Agent or any Secured Party of (a) the
voting or other rights provided for in this Agreement, or (b) the remedies in
respect of the Pledged Collateral pursuant to this Agreement, except, in the
case of this clause (ii)(b), as may be required in connection with a disposition
of any shares of capital stock, membership interests, partnership interests or
other equity interests, as the case may be, by laws affecting the offering and
sale of securities generally, or as may be required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 and regulations issued relating thereto.

(m) First Priority Lien. The pledge and grant of a security interest in, and
delivery of the Pledged Collateral pursuant to this Pledge Agreement, will
create a valid first priority perfected Lien on and in the Pledged Collateral
pledged by such Pledgor, and the proceeds thereof, securing the payment of the
Secured Obligations, subject to no prior Lien, assuming continued possession of
the original certificates evidencing the Pledged Equity constituting Pledged
Collateral by the Collateral Agent. Separately, the Lien on and in the Pledged
Collateral will become a valid first priority Lien upon the due filing of a UCC
financing statement describing the Pledged Collateral in the applicable filing
offices in the State in which such Pledgor was formed.

(n) Certificated Security.

(i) The securities described in Section 2.1 which are certificated securities
are governed by Article 8 of the Uniform Commercial Code of the jurisdiction in
which each respective Pledged Entity is organized, and without the prior written
consent of the Collateral Agent, the Pledgor will not cause or permit any of
such securities to be or become uncertificated or to constitute a security not
governed by Article 8 of the Uniform Commercial Code of the jurisdiction in
which the applicable issuer is organized.

(ii) The securities described in Section 2.1 which are uncertificated securities
are not governed by Article 8 of the Uniform Commercial Code of the jurisdiction
in which each respective Pledged Entity is organized, and without the prior
written consent of the Collateral Agent, the Pledgor will not cause or permit
any of such securities to be or become certificated or to constitute a security
governed by Article 8 of the Uniform Commercial Code of the jurisdiction in
which the applicable issuer is organized.

ARTICLE IV

COVENANTS

4.1 Protect Pledged Collateral; Further Assurances. No Pledgor shall sell,
assign, transfer, pledge or otherwise encumber the Pledged Collateral in any
manner (except for the pledge granted herein to the Collateral Agent), except to
the extent permitted by the Note Documents. Each Pledgor shall warrant and
defend the right and title granted by this Agreement to the Collateral Agent in
and to the Pledged Collateral (and all right, title and interest represented by
the Pledged Collateral) against the claims and demands of all Persons
whomsoever, but nothing contained herein shall prevent the Pledged Entities from
issuing additional equity interests if otherwise permitted by the Note
Documents. Each Pledgor agrees, at any time, and from time to time, at the
expense of such Pledgor, that such Pledgor shall

 

10



--------------------------------------------------------------------------------

promptly execute and deliver all further instruments, and take all further
action that may be necessary, or that the Collateral Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent or any Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any of the Pledged Collateral as set forth in Article VI hereof.

4.2 Voting Rights; Dividends. Each Pledgor agrees:

(a) that the Collateral Agent may exercise (to the exclusion of such Pledgor)
the voting power and all other incidental rights of ownership with respect to
the Pledged Collateral and such Pledgor hereby grants the Collateral Agent, from
the date hereof until the complete, full and final payment and performance of
the Secured Obligations, an irrevocable proxy, coupled with an interest
exercisable under such circumstances, to vote such Pledged Collateral; and

(b) promptly to deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.

Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the notice referred to in this Section 4.2,
the Pledgors shall have the exclusive voting power with respect to the Pledged
Collateral and the Collateral Agent shall, upon the written request of any
Pledgor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Pledgor which are necessary to allow such Pledgor
to exercise voting power with respect to the Pledged Collateral; provided,
however, that no vote shall be cast, or consent, waiver or ratification given,
or action taken, by any Pledgor that would impair any Pledged Collateral or be
inconsistent with, or violate any provision of, any of the Transaction Documents
(including this Agreement) without the prior written consent of the Collateral
Agent and the Secured Parties.

So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to receive all dividends and distributions made in
accordance with the Guaranty Agreement in respect of the Pledged Equity. All
such rights of such Pledgor to receive dividends shall cease in case an Event of
Default shall have occurred and be continuing and form such time all dividends
or distributions in respect of the Pledged Equity shall be paid to the
Collateral Agent. All payments and proceeds which may at any time, and from time
to time, be held by any of the Pledgors, but which such Pledgor is obligated to
deliver to the Collateral Agent on behalf of itself and the Secured Parties,
shall be held by such Pledgor separate and apart from its other property in
trust for the Collateral Agent and the other Secured Parties.

4.3 Filings; Recordings. Each Pledgor shall authorize the filing of UCC-1
financing statements (and any amendment thereto) and execute, or authorizing the
filings of, other documents (and pay the cost of filing or recording the same in
all public offices deemed appropriate by the Collateral Agent or any Secured
Party), and do such other acts and things, all as the Collateral Agent or any
Secured Party may from time to time reasonably request to establish and maintain
a valid, perfected pledge of, and security interest in, the Pledged Collateral
in favor of the Collateral Agent.

 

11



--------------------------------------------------------------------------------

4.4 Maintenance Of Records. Subject to the provisions of Section 4.5, each
Pledgor shall keep at its address indicated on Schedule I all its records
concerning the Pledged Collateral.

4.5 Notice Of Change Of Address. Each Pledgor shall furnish to the Collateral
Agent at least thirty (30) days’ prior written notice of any change in the
address of such Pledgor’s principal place of business or chief executive office
(as described on Schedule I), the name of such Pledgor, or its state of
formation.

4.6 Information. Each Pledgor shall promptly furnish the Collateral Agent and
any Secured Party such information concerning the Pledged Collateral as such
Person may from time to time reasonably request. Additionally, each Pledgor
shall permit the Collateral Agent and the Secured Parties such rights of
inspection and audit of the Pledged Collateral as provided in the Transaction
Documents.

4.7 Notice Of Dissolution. Each Pledgor shall promptly notify the Collateral
Agent in writing upon learning of the occurrence of any event which would
reasonably be expected to cause termination and/or dissolution of any of the
Pledged Entities.

ARTICLE V

THE COLLATERAL AGENT

5.1 The Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Collateral Agent, and any officer, co-agent or
sub-agent thereof, to be such Pledgor’s attorney-in-fact, with full authority in
the place and stead of such Pledgor and in the name of such Pledgor or
otherwise, from time to time in the Collateral Agent’s discretion after the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral;

(b) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings which the
Collateral Agent may deem desirable for the collection of any of the Pledged
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Pledged Collateral.

Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 5.1 is irrevocable and coupled with an
interest.

5.2 The Collateral Agent May Perform. If any Pledgor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such

 

12



--------------------------------------------------------------------------------

agreement for the benefit of the Secured Parties and itself and not for such
Pledgor, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Pledgors pursuant to Section 6.5.

5.3 The Collateral Agent Has No Duty. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty on it to exercise any such powers. The Collateral
Agent shall have no duty as to any Pledged Collateral or responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Pledged Collateral. Without limiting the
generality of the preceding sentence, the Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Pledged Collateral if it takes such action for that purpose as any Pledgor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default. Failure of the Collateral Agent
to comply with any such request at any time shall not in itself be deemed a
failure to exercise reasonable care.

5.4 Notice Of This Agreement. Each Pledgor shall notify the applicable Pledged
Entities of the existence of this Agreement by sending to such Pledged Entities
a notice in substantially the form attached hereto as Exhibit B within three
(3) Business Days of the date hereof, or if a Pledged Entity has not been formed
by the date hereof, within three (3) Business Days of the formation of such
Pledged Entity.

ARTICLE VI

DEFAULTS AND REMEDIES

6.1 Events Of Default. It shall be an “Event of Default” hereunder if any Event
of Default (as defined in the Note Agreement or the Guaranty Agreement) shall
occur.

6.2 Certain Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Pledged Collateral) and also may, without
notice except as specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ prior notice to such Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

13



--------------------------------------------------------------------------------

(b) The Collateral Agent may:

(i) transfer all or any part of the Pledged Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Pledged
Collateral is subject to the Lien hereunder;

(ii) notify the parties obligated on any of the Pledged Collateral to make
payment to the Collateral Agent of any amount due or to become due thereunder;

(iii) enforce collection of any of the Pledged Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto;

(iv) endorse any checks, drafts, or other writings in any Pledgor’s name to
allow collection of the Pledged Collateral;

(v) take control of any proceeds of the Pledged Collateral; and

(vi) execute (in the name, place and stead of any Pledgor) endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Pledged Collateral.

(c) If, at any time when the Collateral Agent shall determine to exercise its
right to sell the whole or any part of the Pledged Collateral hereunder, such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (as so amended, the “Act”), the Collateral Agent may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
the Collateral Agent may deem desirable, but subject to the other requirements
of this Section 6.2(c), and shall not be required to effect such registration or
cause the same to be effected. Without limiting the generality of the foregoing,
in any such event the Collateral Agent may, in its sole discretion: (i) in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
the Act; (ii) approach and negotiate with a single possible purchaser to effect
such sale; and (iii) restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Pledged Collateral or part
thereof. In addition to a private sale as provided above in this Section 6.2(c),
if any of the Pledged Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale hereunder,
then the Collateral Agent shall not be required to effect such registration or
cause the same to be effected but may, in its sole discretion (subject only to
applicable requirements of law), require that any sale hereunder (including
a sale at auction) be conducted subject to such restrictions as the Collateral
Agent may, in its sole discretion, deem desirable in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy

 

14



--------------------------------------------------------------------------------

Code and other laws affecting the enforcement of creditors’ rights and the Act
and all applicable state securities laws.

(d) Each Pledgor agrees that a breach of any covenants contained in this Article
VI with the effect of denying the Collateral Agent the realization of the
practical benefits to be provided by this Agreement will cause irreparable
injury to the Collateral Agent, on behalf of itself and the Secured Parties,
that in such event the Collateral Agent and the Secured Parties would have no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that in such event each and every covenant contained in this Article VI shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable.

6.3 Compliance With Restrictions. Each Pledgor agrees that in any sale of any of
the Pledged Collateral, whether at a foreclosure sale or otherwise, the
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications and restrict such prospective bidders and purchasers
to persons who will represent and agree that they are purchasing for their own
account for investment and not with a view to the distribution or resale of such
Pledged Collateral), or in order to obtain any required approval of the sale or
of the purchaser by any governmental authority, and such Pledgor further agrees
that such compliance shall not result in such sale being considered or deemed
not to have been made in a commercially reasonable manner, nor shall the
Collateral Agent nor any of the Secured Parties be liable nor accountable to
such Pledgor for any discount allowed by the reason of the fact that such
Pledged Collateral is sold in compliance with any such limitation or
restriction.

6.4 Application Of Proceeds. All cash proceeds received by the Collateral Agent
in respect of any sale of, collection from, or other realization upon, all or
any part of the Pledged Collateral shall be applied: first, to the payment of
all reasonable costs and expenses of holding and selling the Pledged Collateral,
including, without limitation, reasonable attorneys’ fees and expenses, fees of
any accountants and court costs; second, to the full and complete payment of all
of the Secured Obligations; and third, to, after payment in full of all of the
Secured Obligations, the Pledgors as required by law.

6.5 Indemnity And Expenses. Each Pledgor hereby indemnifies and holds harmless
the Collateral Agent, each Secured Party, and each of their respective officers,
directors, employees, agents, advisors and representatives (collectively, the
“Indemnified Persons”) from and against any and all claims, losses, and
liabilities arising out of or resulting from this Agreement (including
enforcement of this Agreement), except claims, losses, or liabilities resulting
from the gross negligence or willful misconduct of any Indemnified Person. Upon
demand, the Pledgors shall pay to the Collateral Agent or such Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents (including reasonable
attorneys’ fees and costs, whether related to a suit or action or any reviews of
or appeals from a judgment or decree therein or in connection with non-judicial
action) which the Collateral Agent or such Secured Party may incur in

 

15



--------------------------------------------------------------------------------

connection with this Agreement, including, but not limited to, (a) the custody,
preservation, use, or operation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Collateral Agent or the Secured Parties hereunder,
or (c) the failure by the Pledgor to perform or observe any of the provisions
hereof.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1 Transaction Document. This Agreement is one of the Transaction Documents
executed pursuant to the Note Agreement and the Guaranty Agreement and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof.

7.2 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective if at any time payment of the Secured Obligations, or
any part thereof, is, pursuant to applicable law, avoided, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is avoided,
rescinded, reduced, restored, or returned, the Secured Obligations, shall be
reinstated and deemed reduced only by such amount paid and not so avoided,
rescinded, reduced, restored, or returned.

7.3 Amendments; Waivers. No amendment to, or waiver of, any provision of this
Agreement, nor consent to any departure by any Pledgor from any provision in
this Agreement shall in any event be effective unless the same shall have been
in writing and given by the Collateral Agent.

7.4 Protection Of Pledged Collateral. The Collateral Agent may from time to
time, at its option, perform any act which any Pledgor agrees hereunder to
perform and which such Pledgor shall fail to perform after being requested in
writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of any Event of Default) and the
Collateral Agent may, but shall not be required to, from time to time, take any
other action which the Collateral Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Pledged Collateral or of
its security interest therein, all such actions being for the express benefit of
the Secured Parties and the Collateral Agent and not any of the Pledgors.

7.5 Addresses For Notices. Any notice or other communication hereunder shall be
addressed and delivered (i) to the Company by delivering such notice in
accordance with Section 7.4 of the Guaranty Agreement, (ii) to the Borrower by
delivering such notice in accordance with Section 12H of the Note Agreement,
(iii) to the Subsidiary Guarantors, pursuant to Section 14 of the Subsidiary
Guaranty Agreement, and (iv) to the Collateral Agent at the address and
telefacsimile number set forth under the Collateral Agent’s signature block of
this Agreement.

 

16



--------------------------------------------------------------------------------

7.6 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

7.7 Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

7.8 Counterparts. This Agreement may be executed in any number of counterparts,
(including those transmitted by electronic transmission (including, without
limitation, facsimile and e-mail)), each of which when so delivered shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of this Agreement may be made by facsimile
transmission of a duly executed counterpart copy hereof.

7.9 Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

7.10 Waiver of Jury Trial. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY DEALINGS BETWEEN OR
AMONG THE COLLATERAL AGENT, ANY OF THE SECURED PARTIES AND ANY OF THE PLEDGORS
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND THE SECURED PARTY/PLEDGOR RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

17



--------------------------------------------------------------------------------

7.11 Jurisdiction; Venue. Each Pledgor irrevocably agrees that any legal action
or proceeding with respect to this Agreement, the other Transaction Documents or
any of the agreements, documents or instruments delivered in connection herewith
shall be brought in the courts of the State of New York, or the United States of
America for the Southern District of New York as the Collateral Agent or any
Secured Party may elect, and, by execution and delivery hereof, each Pledgor
accepts and consents to, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts and agrees that
such jurisdiction shall be exclusive, unless waived by the Required Holders in
writing, with respect to any action or proceeding brought by such Pledgor
against the Collateral Agent or any other Secured Party. Nothing herein shall
limit the right that the Collateral Agent or any Secured Party may have to bring
proceedings against any Pledgor in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction. Each Pledgor hereby waives, to the full extent permitted by
law, any right to stay or to dismiss any action or proceeding brought before
said courts on the basis of forum non conveniens.

7.12 Additional Pledgors. From time to time subsequent to the date hereof,
additional Subsidiaries and/or Affiliates of the Company may become parties
hereto, as additional Pledgors (each, an “Additional Pledgor”), by executing a
Joinder Agreement. Upon the delivery of the Joinder Agreement to the Collateral
Agent, such Additional Pledgor shall be a Pledgor and shall be as fully a party
hereto as if such Additional Pledgor were an original signatory hereof.

7.13 Incorporation by Reference. In connection with its execution and acting
hereunder, the Collateral Agent is entitled to all rights, privileges, benefits,
protections, immunities and indemnities provided to it (i) under the Collateral
Documents to which any Credit Party is party and (ii) under the Collateral
Agency Agreement as between the Secured Parties and the Collateral Agent.

[Remainder of Page Intentionally Blank]

 

18



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

 

C-1



--------------------------------------------------------------------------------

JOINDER AGREEMENT

TO

PLEDGE AGREEMENT

ADDITIONAL PLEDGOR: Reference is made to that certain Pledge Agreement, dated as
of January 30, 2012 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Pledge Agreement”), made by Pulitzer
Inc. (the “Company”), St. Louis Post-Dispatch LLC (the “Borrower”) and certain
other Affiliates and Subsidiaries of the Company, each identified as Pledgors
therein, in favor of the Collateral Agent identified therein, on behalf and for
the benefit of the Secured Parties identified therein. Capitalized terms not
defined in this Joinder Agreement shall have the meanings given to them in the
Pledge Agreement. The undersigned acknowledges and agrees it is (or,
concurrently with the execution and delivery of this Joinder Agreement, will
become) a Pledgor and that, by its execution and delivery of this Joinder
Agreement to the Collateral Agent, it hereby joins and for all purposes becomes
a Pledgor under and a party to the Pledge Agreement, and does hereby pledge,
hypothecate, assign, charge, mortgage, deliver and transfer to the Collateral
Agent, on behalf and for the benefit of the Secured Parties, and does hereby
grant and deliver to the Collateral Agent, on behalf and for the benefit of the
Secured Parties, a security interest in and to all of such Pledgor’s respective
right, title and interest in, to and under the Collateral, whether now existing
or hereafter arising or acquired, and does hereby fully assume and undertake to
perform, all rights, benefits, burdens, obligations and liabilities of a Pledgor
under the Pledge Agreement.

 

                        , a                                           
                  

By: 

   

Printed Name:     

Title:     

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

PLEDGORS: COMPANY:

PULITZER INC.,

a Delaware corporation

 

By:   /s/ Carl G. Schmidt Name:   Carl G. Schmidt Title:   Treasurer

 

BORROWER:

ST. LOUIS POST-DISPATCH LLC,

a Delaware limited liability company

By:   Pulitzer Inc., Managing Member   By:   /s/ Carl G. Schmidt   Name:   Carl
G. Schmidt   Title:   Treasurer

[SIGNATURE PAGE TO PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

 

SUBSIDIARY PLEDGORS:

NAPA VALLEY PUBLISHING CO.

NORTHERN LAKES PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

SOUTHWESTERN OREGON PUBLISHING

    CO.

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

[SIGNATURE PAGE TO PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

 

Acknowledged, accepted and agreed:

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Collateral Agent

By:   /s/ Geraldine Creswell Name:   Geraldine Creswell Title:   Vice President

Address:

The Bank of New York Mellon Trust Company, N.A.

Corporate Trust (Jacksonville)

Attn: Geraldine Creswell, Vice President

10161 Centurion Parkway North, 2nd Floor

Jacksonville, Florida 32256

Fax: 904-645-1921

Email: geri.creswell@bnymellon.com

[SIGNATURE PAGE TO PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

LOCATION OF EACH PLEDGOR’S CHIEF EXECUTIVE

OFFICE, PRINCIPAL PLACE OF BUSINESS

AND RECORDS PERTAINING TO COLLATERAL

 

PLEDGOR    LOCATION PULITZER INC.    900 N. TUCKER BLVD., ST. LOUIS, MO
63101-1099 ST. LOUIS POST-DISPATCH  LLC    900 N. TUCKER BLVD., ST. LOUIS, MO
63101-1099 PULITZER NEWSPAPERS, INC.    404 W. 3700 N., PROVO, UT 84604 PULITZER
TECHNOLOGIES, INC.    900 N. TUCKER BLVD., ST. LOUIS, MO 63101-1099 NAPA VALLEY
PUBLISHING CO.    1615 2ND STREET, NAPA, CA 94559 NORTHERN LAKES PUBLISHING  CO.
   201 N. HARRISON  ST., STE. 600, DAVENPORT, IA 52801 PANTAGRAPH PUBLISHING CO.
   301 W. WASHINGTON STREET, BLOOMINGTON, IL 61702 SOUTHWESTERN 
OREGON PUBLISHING CO.    350 COMMERCIAL AVENUE, COOS BAY, OR 97420



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGED EQUITY

 

PLEDGOR

  

PLEDGED ENTITY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
SHARES,
UNITS,
INTERESTS    PERCENTAGE
OWNERSHIP

Pulitzer Inc.

                  Pulitzer Technologies, Inc.    Common    1    500    100%   
St. Louis Post-Dispatch LLC    N/A    Uncertificated    N/A    98.95%    STL
Distribution Services LLC    N/A    Uncertificated    N/A    98.95%    Pulitzer
Newspapers, Inc.    Common    1    9.3    100%    Suburban Journals of Greater
St. Louis LLC    N/A    Uncertificated    N/A    100%    Pulitzer Network
Systems LLC    N/A    Uncertificated    N/A    100%    Star Publishing Company
   Common    10    50,120    100%    Sandler Capital Partners IV, L.P.   
Limited Partnership    Uncertificated    N/A    <50%    Sandler Capital
Partners, IV FTE, L.P.    Limited Partnership    Uncertificated    N/A    <50%
   Sandler Capital Partners V, L.P.    Limited Partnership    Uncertificated   
N/A    <50%    Sandler Capital Partners V FTE, L.P.    Limited Partnership   
Uncertificated    N/A    <50%    Sandler Capital Partners V Germany, L.P.   
Limited Partnership    Uncertificated    N/A    <50%

 

A-1



--------------------------------------------------------------------------------

PLEDGOR

  

PLEDGED ENTITY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
SHARES,
UNITS,
INTERESTS    PERCENTAGE
OWNERSHIP    21st Century Communica-tions Partners, L.P.    Limited Partnership
   Uncertificated    N/A    <50%    21st Century Communica-tions T-E Partners,
L.P.    Limited Partnership    Uncertificated    N/A    <50%    21st Century
Communica-tions Foreign Partners, L.P.    Limited Partnership    Uncertificated
   N/A    <50%    St. Louis Equity Funds, L.P.    Limited Partnership   
Uncertificated    N/A    <50%    Media Brands, L.L.C.    N/A    Uncertificated
   439,000    <50% Pulitzer Newspapers, Inc.                   SHTP LLC    N/A
   Uncertificated    N/A    100%    HomeChoice, LLC    N/A    Uncertificated   
N/A    100%    Flagstaff Publishing Co.    Common    19    1,875    100%   
Hanford Sentinel Inc.    Common    23    4,200    100%    Kauai Publishing Co.
   Common    3    4,300    100%    NIPC, Inc. (f/k/a Northern Illinois
Publishing Co.)    Common    3    797    100%    Santa Maria Times, Inc.   
Common    13    4,950    100%    Ynez Corporation    Common    1    90    100%
   Pulitzer Utah Newspapers, Inc.    Common    1    100    100%    Napa Valley
Publishing Co.    Common    29    8,000    100%    Northern Lakes Publishing Co.
   Common    3    2,300    100%

 

A-2



--------------------------------------------------------------------------------

PLEDGOR

  

PLEDGED ENTITY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
SHARES,
UNITS,
INTERESTS    PERCENTAGE
OWNERSHIP    Pantagraph Publishing Co.    Common    4    100    100%   
Southwestern Oregon Publishing Co.    Common    14    11,960    100%    Pulitzer
Missouri Newspapers, Inc.    Common    4    48,504    100% St. Louis
Post-Dispatch LLC                   Fairgrove LLC    N/A    Uncertificated   
N/A    100% Pulitzer Technologies, Inc.                   STL Distribution
Services LLC    N/A    Uncertificated    N/A    1.05%    St. Louis Post-Dispatch
LLC    N/A    Uncertificated    N/A    1.05% Napa Valley Publishing Co.         
         NVPC LLC    N/A    Uncertificated    N/A    100% Northern Lakes
Publishing Co.                   NLPC LLC    N/A    Uncertificated    N/A   
100% Pantagraph Publishing Co.                   HSTAR LLC    N/A   
Uncertificated    N/A    100% Southwestern Oregon Publishing Co.               
   SOPC LLC    N/A    Uncertificated    N/A    100%

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF PLEDGE AGREEMENT

TO: [NAME OF PLEDGED ENTITY] (the “Pledged Company”)

Reference is made to a Pledge Agreement (an unexecuted copy of which is attached
hereto) dated as of January 30, 2012 (as the same from time to time hereafter
may be amended, restated, supplemented or otherwise modified, the “Pledge
Agreement”), made by the undersigned “Pledgor” and each other “Pledgor”
identified therein (each, a “Pledgor” and collectively, the “Pledgors”), in
favor of The Bank of New York Mellon Trust Company, N.A., not in its individual
capacity, but solely in its capacity as the collateral agent (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”) for the benefit and on behalf of the Secured Parties (as defined
therein). Capitalized terms used but not defined herein shall have the meanings
given to them in the Pledge Agreement.

Pursuant to the Pledge Agreement, the undersigned Pledgor hereby gives you
notice that it has pledged and assigned to the Collateral Agent, on behalf and
for the benefit of the Secured Parties, and granted to the Collateral Agent, on
behalf and for the benefit of the Secured Parties, a continuing security
interest in and to all right, title and interest of such Pledgor, whether now
existing or hereafter arising or acquired, in, to and under the Pledged Equity,
as set forth in Exhibit A of the Pledge Agreement, in respect of any and all of
the following:

(a) The Pledged Equity owned or held by such Pledgor and the certificates
representing the Pledged Equity, if any, and all dividends, cash, instruments,
and other property or proceeds from time to time received, receivable, or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Equity;

(b) All voting trust certificates held by such Pledgor evidencing its beneficial
interest in any Pledged Equity subject to any voting trust;

(c) All additional shares of capital stock, membership interest, partnership
interests or other equity interests, as the case may be, of the Pledged Company
and voting trust certificates from time to time acquired by the Pledgor in any
manner (which additional interests shall be deemed to be part of the Pledged
Equity), and the certificates representing such additional shares of capital
stock, membership interests, partnership interests or other equity interests, if
any, and all dividends, cash, instruments, and other property or proceeds from
time to time received, receivable, or otherwise distributed in respect of or in
exchange for any or all of such shares of capital stock, membership interests,
partnership interests or other equity interests; and

(d) The rents, issues, profits, returns, income, allocations, distributions and
proceeds of and from any and all of the foregoing.

Pursuant to the Pledge Agreement, the Pledged Company is hereby authorized and
directed (i) to register on its books the undersigned Pledgor’s pledge of the
Pledged Collateral to the Collateral Agent, (ii) to make direct payment to the
Collateral Agent, on behalf and for the benefit of itself and the Secured
Parties, of any amounts due or to become due such Pledgor, if so

 

B-1



--------------------------------------------------------------------------------

notified by the Collateral Agent or such Pledgor, and (iii) to otherwise comply
with instructions, including, without limitation, any vote or consent originated
by the Collateral Agent without further consent of such Pledgor.

The undersigned Pledgor hereby requests that the Pledged Company indicate its
acceptance of this notice of and consent to Pledge Agreement and confirm its
terms and provisions by signing a copy hereof where indicated on the attached
page and returning the same to the Collateral Agent.

[Signature page follows]

 

B-2



--------------------------------------------------------------------------------

Dated: [            ]

 

PLEDGOR: [NAME OF PLEDGOR] By:     Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

[NAME OF PLEDGED ENTITY], a [                ] (the “Issuer”), hereby
acknowledges and consents to the assignment by [Name of Pledgor] (the
“Pledgor”), of all its right, title and interest in, to and under the Pledged
Equity, and the other Pledged Collateral pursuant to the terms of and as
described and defined in the Pledge Agreement, dated as of January 30, 2012 (as
the same from time to time hereafter may be amended, restated, supplemented or
otherwise modified, the “Pledge Agreement”), made by the Pledgor and each other
“Pledgor” identified therein in favor of The Bank of New York Mellon Trust
Company, N.A., not in its individual capacity, but solely in its capacity as the
collateral agent (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”) for the benefit and on behalf of the
Secured Parties (as defined therein). Capitalized terms used but not defined
herein shall have the meanings given to them in the Pledge Agreement.

The Issuer further confirms that it has reviewed the Pledge Agreement and this
notice of assignment and has not found the terms thereof or the transactions
described therein to be objectionable, has registered the Pledgor’s pledge to
the Collateral Agent, on behalf and for the benefit of the Secured Parties of
the Pledged Equity and the other Pledged Collateral on its books, and upon
notice from the Collateral Agent or the Pledgor, Issuer agrees to make direct
payment to the Collateral Agent of any amounts due or to become due the Pledgor
in connection with the Pledged Equity or the Pledged Collateral and agrees that
it will otherwise comply with instructions (including, without limitation, any
vote or consent) originated by the Collateral Agent without further consent by
the Pledgor.

[Signature page follows]

 

B-4



--------------------------------------------------------------------------------

Dated: [            ]

 

ISSUER:

[NAME OF ISSUER],

a[n] [                                             ]

By:     

Printed Name:     

Title:     

 

B-5



--------------------------------------------------------------------------------

[Attach hereto an unexecuted copy of the

Pledge Agreement

between the Pledgor and the Collateral Agent]

 

B-6